MEMORANDUM OPINION


No. 04-08-00707-CR

Marcos GARZA, Jr.,
Appellant

v.

The STATE of Texas,
Appellee

From the 381st Judicial District Court, Starr County, Texas
Trial Court No. 07-CR-297
Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Marialyn Barnard, Justice

Delivered and Filed:  March 25, 2009

DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH